Citation Nr: 1223100	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from August 2004 to October 2006.  His military records reflect service in Iraq during his second period of active duty in support of Operation Iraqi Freedom.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Indianapolis, Indiana, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, claimed as bronchial asthma.  During the course of the appeal, the Veteran changed his address of residence and to reflect this change, in March 2010 his claims file was transferred to the custody of the Waco, Texas, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal.

For the reasons that will be discussed in detail below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

As relevant, the Veteran is presently service-connected for maxillary sinusitis and chronic allergic rhinitis with cough.  He seeks entitlement to VA compensation for a chronic respiratory disorder, claimed as bronchial asthma.  While the Board does not at this juncture seek to make any conclusive factual determinations with regard to the relationship, if any, between the Veteran's claimed respiratory disorder and his military service, the clinical records dated prior to the commencement of his second period of active duty in August 2004 do not indicate the presence of a chronic respiratory disorder.  Clinical records from his second period of active service reflect treatment for complaints relating to his service-connected maxillary sinusitis and chronic allergic rhinitis with cough.  Of significance is an April 2005 medical note showing treatment for complaints of chest pain and breathing difficulties for what was clinically assessed as pleurisy.  Pleurisy is medically defined as an inflammation of the lining of the lungs and chest (the pleura) that leads to chest pain when breathing or coughing.  

The Veteran was separated from his second period of active duty in October 2006.  He presents a history of onset of chronic chest pain and upper respiratory symptoms in service that he attributes to bronchial asthma, which persists to the present day.  In addition to this medical history account, he submits a copy of a post-service private chest X-ray report dated in March 2008, which shows a radiological impression of evidence of emphysema relating to treatment for complaints of shortness of breath and chest pain.  The Veteran also submitted a copy of an April 2008 statement from his private pulmonologist, Jennifer Simoneux, M.D., who noted his account of recent military service and of having a history of coughing, wheezing, and shortness of breath lasting several years.  Dr. Simoneux conducted a pulmonary function test that revealed objective findings supporting a clinical assessment that included, in pertinent part, probable bronchial asthma.

Notwithstanding the approximately gap of three years between the respiratory problems noted in active service in April 2005 and the earliest documented post-service treatment for respiratory problems in March 2008 (assessed as emphysema) and in April 2008 (assessed as probable bronchial asthma), the Veteran has essentially reported a history of continuity of persistent respiratory symptoms since service to the present time.  While he is competent to report his own self-perceived respiratory symptoms (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), as he is not shown to be a trained and accredited medical professional, he is not competent to state that these symptoms actually represent a chronic disabling respiratory diagnosis, much less that the respiratory diagnosis and symptoms noted in service are presently manifested by, or otherwise linked to, the emphysema and bronchial asthma for which he is currently diagnosed for purposes of establishing chronicity.  (See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).)  Therefore, his statements alone are insufficient to establish a medical nexus between his currently diagnosed respiratory disability and his latter period of active duty.  His reported history, however, is sufficient to warrant further development of the medical evidence to obtain a nexus opinion.  

The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and finds that the Veteran has met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  With regard to the aforementioned prescribed elements, the clinical evidence establishes that the Veteran has a current diagnosis of a chronic pulmonary disorder, alternately emphysema and bronchial asthma.  His service treatment records indicate treatment for pleurisy in April 2005, associated with his respiratory complaints.  His current statements regarding his perceived continuity of respiratory symptoms since service to the present time are within his competence to relate, and they indicate the possibility of a link between his military service and his current emphysema and bronchial asthma diagnoses.  However, as there is presently no objective nexus opinion specifically addressing the likelihood of a relationship between the pleurisy and complaints of chest pain and shortness of breath noted in his service treatment records and his current diagnoses of emphysema and bronchial asthma, there is insufficient competent medical evidence to decide the claim.  The appeal should therefore be remanded for an examination and nexus opinion addressing this specific issue.       

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The relevant clinical evidence is current up to April 2008; therefore, copies of updated medical records since that time - from both VA and private sources - relating to the Veteran's treatment for his respiratory complaints, which are not already associated with the evidence, should be obtained and added to the claims file or Virtual VA eFolder.  If any relevant records are added to the Virtual VA eFolder, the eFolder should be made available to the VA examiner in electronic form or paper copies should be printed out for the examiner and associated with the claims file.

2.  Following completion of the above, the Veteran should be scheduled for a medical examination by the appropriate specialist to conclusively determine his current pulmonary diagnosis/diagnoses and present a medical nexus opinion regarding its relationship, if any, with his latter period of active service from August 2004 to October 2006.

The Veteran's claims file should be provided to the VA examiner who will be conducting the scheduled medical examination.  The specialist must state in his/her report that the Veteran's claims file was reviewed in conjunction with the examination. 

The clinician should clinically examine the Veteran.  All tests and studies deemed appropriate by the examiner should be conducted.  The examiner should then provide a definitive diagnosis or diagnoses of the Veteran's current respiratory disorder(s).  Thereafter, the examiner should provide an opinion addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's current respiratory diagnosis or diagnoses are manifestations of, or are otherwise medically related to the pleurisy clinically assessed in service, or otherwise to his subjective in-service complaints of breathing difficulties, shortness of breath, and chest pain?  

(b.)  If the examiner determines that there is no direct relationship between the pulmonary diagnosis/diagnoses obtained on examination and service, he/she should present an opinion as to whether it is at least as likely as not that the Veteran's current respiratory diagnosis or diagnoses are manifestations of, or are otherwise medically related to his service-connected maxillary sinusitis and chronic allergic rhinitis with cough?

(c.)  If the examiner determines that the Veteran's current respiratory diagnosis or diagnoses is not medically related to his service-connected maxillary sinusitis and chronic allergic rhinitis with cough, he should present an opinion as to whether it is at least as likely as not that the Veteran's current respiratory diagnosis or diagnoses are aggravated - which is to say permanently worsened beyond its/their normal clinical progression - by his service-connected maxillary sinusitis and chronic allergic rhinitis with cough?  

If such aggravation is determined to exist, the examiner should objectively quantify, to the extent that such quantification is possible, the degree of such aggravation above the normal baseline of impairment that would otherwise exist but for the imposition of the maxillary sinusitis and chronic allergic rhinitis with cough over the pulmonary diagnosis/diagnoses at issue.      

These opinions should be presented in the context of the Veteran's pertinent documented clinical history, as well as his own personal historical account of experiencing subjective chronic respiratory symptoms since active duty and continuing onwards to the present time.  (For purposes of presenting the opinions, the examiner should assume that the Veteran's reported history of onset of respiratory symptoms in service, with continuity of the same thereafter, is true.)  

The VA examiner should include a detailed supportive rationale for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for a chronic respiratory disorder (claimed as bronchial asthma).  If the claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

